DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Kevin Leung (Reg. No. 67,243) on 10 February 2021.
Replace claims 1-3, 6, 11-13, 15, and 21-22 with the following:

Claim 1. A method, comprising:
receiving data indicating a selection of an interactable object contained within a first prism at [[the]]a start of a user interaction, wherein the data indicating the selection of the interactable object corresponds to at least a portion of a body of a user interacting with a link;
generating a preview of the link by accessing content for a Uniform Resource Locator (URL) associated with the link; 
displaying the preview including at least a portion of the content for the URL associated with the link;
;
receiving data indicating a physical movement of the user corresponding to removing the interactable object from the first prism between the start and the end of the user interaction, wherein the physical movement of the user corresponds to a movement of the preview such that visual display of the preview moves during the user interaction according to the physical movement; and
creating a second prism to contain 

Claim 2. The method of claim 1, further comprising displaying the preview of bounds of the first prism.

Claim 3. The method of claim 1, further comprising , by a user input device, the data indicating the selection of the interactable object and the data indicating the end of the user interaction with the interactable object.

Claim 6. The method of claim 4, wherein [[a]]the physical movement of the user is translated into event objects at a processing system associated with the haptics controller, where the event objects correlate to data for movement or positioning of the haptics controller.
Claims 11-13. (Canceled) 

Claim 15. The method of claim 1, further comprising determining an orientation for the interactable object 
determining a surface normal of [[the]]a location of the interactable object at the end of the user interaction;
determining [[the]]an orientation of the interactable object; and
aligning the surface normal of the of the interactable object.

Claim 21. A method, comprising:
receiving data indicating a selection of an interactable object at [[the]]a start of a user interaction, wherein the data indicating the selection of the interactable object corresponds to at least a portion of a body of a user interacting with a link;
generating a preview of the link by accessing content for a Uniform Resource Locator (URL) associated with the link; 
displaying the preview including at least a portion of the content for the URL associated with the link;
receiving data indicating an end of the user interaction with the interactable object[[,]];
determining a location of the interactable object at the end of the user interaction;
receiving data indicating a physical movement of the user, wherein the physical movement of the user corresponds to a movement of the preview such that visual display of the preview moves during the user interaction according to the physical movement; and
creating a new prism for 

Claim 22. A method, comprising:
receiving data indicating the selection of an interactable object contained within a first prism at [[the]]a start of a user interaction, wherein the data indicating the selection of the interactable object corresponds to at least a portion of a body of a user interacting with a link;
generating a preview of the link by accessing content for a Uniform Resource Locator (URL) associated with the link; 
displaying the preview including at least a portion of the content for the URL associated with the link;
receiving data indicating a physical movement of the user, wherein the physical movement of the user corresponds to a movement of the preview such that visual display of the preview moves during the user interaction according to the physical movement; and
creating a second prism at a location of the interactable object at an end of the user interaction to contain the indicating [[a]]the physical movement of the user that the interactable object is outside of the first prism at the end of the user interaction.

Allowable Subject Matter
Claims 1-10, 14-16, and 21-22 are allowed.
The following is the examiner’s statement of reasons for allowance.
Regarding independent claim 1, prior art Siddique et al., U.S. Pre-Grant Application Number 2016/0210602, hereinafter Siddique, teaches feature of allowing user to select particular content that is displayed at particular boundary region and is associated with particular web address/URL, drag the content according to user input, and dropping the content at a new location. (Siddique Figure 49D-E and Specification Paragraph [0258]: “The file manager window 1284 in FIG. 49D shows files that include the tags `Products: HP` and `Reviews: CNET`. Web links are shown sorted by date. The figure shows that hyperlinked content can also be embedded within applications via the file manager. Here the link is dragged and dropped 1292 demonstrating ease of use even in such cases. Reference is made to FIG. 49E where the result is shown. The hyperlinked content appears with the title, source and a summary of the content.”)
Prior art Tosas Bautista, Martin., U.S. Pre-Grant Application Number 2014/0248950, hereinafter Tosas, teaches feature of allowing user to drag and drop (by providing input of tapping and holding his thumb, moving user’s device, aim at new region, and finally releasing) particular content that was located within bounded region (Tosas Figure 4A and Specification Paragraph [0086]: “In some embodiments of the system, the areas on the virtual surface outside the bounded regions 400, can be used to "drap and drop" images or text, from within the bounded region, to a location outside the bounded region. For example, FIG. 4A shows a virtual surface with a bounded region 400 corresponding to the visual output of a web browser application running on the mobile device. This bounded region 400 shows a webpage with an image 401 on it. The user of an embodiment of the system can aim the mobile device 100 towards the image 401 on that webpage in order to visualise the image on the mobile device's display. Then the user can tap and hold his thumb 403 on this image, as it is seen on the mobile device's display. While holding that tap, the user can move the mobile device (dragging) and aim it towards a new region on the virtual surface, outside the bounded region 400. Finally, the user can release the tap 404 on the mobile device's display (dropping), and this will result in releasing the image to a new location 402 outside the bounded region 400.”) 
Prior art, Algreatly, Cherif Atia., U.S. Pre-Grant Application Number 2015/0277699, hereinafter Algreatly, teaches feature of allowing user’s finger to interact with particular content by pointing to the content to select the particular content where the particular content will attach to the user’s finger and moving the particular content according to finger movement of the user such that the particular content is shown as moving and also removed from initial location. (Algreatly Figure 2-3 and Specification Paragraph [0040]: “FIG. 2 illustrates a user's finger 140 pointing to the third window as an indication for selecting this window. Once the user selects a window on the OHMD, the window attaches to the finger. In other words, the selected window is moved through the user's environment with finger movement. For example, FIG. 3 illustrates moving the finger away from the OHMD and the window keeps moving with the finger movement outside the OHMD.”)
Prior art Murphy et al., U.S. Pre-Grant Application Number 2019/0025999, hereinafter Murphy, teaches feature of allowing display of preview during drag and drop process where the preview corresponds to content that has been selected by a user to be dragged and dropped. (Murphy Figure 1C-D and Specification Paragraph [0006]: “By providing the preview of the implications of the drag and drop operation, the operating system may protect a user's privacy by limiting the applications that have access to the user's files.”; Paragraph [0026]-[0027]: “FIG. 1C shows the user having started a dragging motion on the conceptual icon 110A. The user may be dragging the conceptual icon towards the destination application 108. The user performs this dragging motion by maintaining contact with the touchscreen display 104 from the time the user performed the touch input 122, and moving the user's finger 124 from the point where the user performed the touch input to a different location. As the user drags the finger 124 across the touchscreen display 104, the conceptual icon 110A moves with the user's finger 124…FIG. 1D shows the user having continued the dragging motion of the conceptual icon 1106 into the destination application 108.”)
Prior art Seo et al., U.S. Pre-Grant Application Number 2015/0253862, hereinafter Seo, teaches feature of creating new boundary/frame to hold/contain content that was dragged and dropped from initial location. (Seo Figure 7-8 and Specification Paragraph [0167]: “FIG. 7 includes an overview illustrating the first gesture of dragging a virtual touch of the user, applied to the web browsing application execution screen, to a region corresponding to the index finger 301 of the user using a finger 500 of the right hand of the user. This touch and drag is merely a motion of the finger 500 in the space rather than operation applied to the display. Accordingly, this operation is referred to as "drag for virtual touch" in the specification.”; Paragraph [0169]: “The control module 280 executes a bookmarking function on the web browsing application execution screen. Then, the control module 280 can display an hem 401 indicating a bookmarking result in the transparent display area 254 corresponding to the index finger 301 of the user, as shown in FIG. 8.”)
However, while each of prior art of record teaches particular portion of limitations of the independent claim 1 when taken individually, the prior arts of record either alone or in combination fails to expressly teach or suggest the combination of elements recited in the claim of: generating a preview of the link by accessing content for a Uniform Resource Locator (URL) associated with the link; displaying the preview including at least a portion of the content for the URL associated with the link; receiving data indicating an end of the user interaction with the interactable object; receiving data indicating a physical movement of the user corresponding to removing the interactable object from the first prism between the start and the end of the user interaction, wherein the physical movement of the user corresponds to a movement of the preview such that visual display of the preview moves during the user interaction according to the physical movement
Independent claims 21-22 are method claims reciting functions that are similar in scope to the functions performed by the method claim 1 and thus include similar allowable subject matter identified in the claim 1. Therefore, the claims 21-22 are allowed under the same rationale. 
Claims 2-10 and 14-16 are allowed as being dependent upon allowed independent claim 1. 
Conclusion
Prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure: see PTO-892.
For example, Carlisle et al., U.S. Pre-Grant Application Number 2018/0349485, hereinafter Carlisle, teaches feature of allowing user to drag and drop particular web related content where content block comprising thumbnail and link to an app module or source will be displayed at dropped location. (Figure 3Q and Specification Paragraph [0225]: “For example, in response to a certain user operation (e.g., initiating a contact point within region 348 and, without releasing, dragging the contact point to content feed 350), the application may generate a content block comprising a visual representation (e.g., narrative description, thumbnail image, icon, etc.) of the content in region 348 and a link to an app module and/or source for displaying the content in region 348.”)
Williamson et al., U.S. Pre-Grant Application Number 2018/0374143, hereinafter Williamson, teaches feature of allowing user to use a drag and drop gesture to drag and drop link type content onto real-world object. (Williamson Specification Paragraph [0061]: “In other embodiments, the user 10 can use a drag-and-drop gesture. For example, the user 10 can drag-and-drop the link 14a onto the relevant real-world object. The user 10 can direct their gaze at the link 14a and use an air tap gesture to select and hold the link 14a, and move their hand to drag the link 14a to the relevant real-world object and release ( drop) the link 14a. The mixed reality device 100 can use the holographic data 26 to generate the holographic button 102.”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAE WON YOON whose telephone number is (571)270-3051.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/SAE WON YOON/Primary Examiner, Art Unit 2612